Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 14, 2019

                                     No. 04-18-00629-CR

                                   Kevin Apolinar JOHNS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR2450
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
        The appellant’s brief was originally due to be filed on November 28, 2018. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief by forty-five days to January 14, 2019. On January 11, 2019, the appellant filed a motion
requesting an additional extension of time to file the brief until January 28, 2019, for a total
extension of sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT THE APPELLANT WILL BE GRANTED. The appellant’s brief must be filed
by January 28, 2019.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court